Exhibit 10.1

 

EXECUTION VERSION

 

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of August 31, 2017, is by and among INVENTURE FOODS, INC., a Delaware
corporation (the “Parent Borrower”), the Subsidiaries of the Parent Borrower
identified on the signature pages hereof (such Subsidiaries, together with the
Parent Borrower, are referred to herein each individually as a “Borrower” and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders from time to time party to the Credit Agreement defined below (the
“Lenders”) and BSP AGENCY, LLC, a Delaware limited liability company, in its
capacity as agent for each member of the Lender Group (in such capacity,
together with its successors and assigns in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit Agreement dated as of November 18, 2015 (as amended by that certain First
Amendment to Credit Agreement dated as of March 9, 2016, as amended by that
certain Second Amendment to Credit Agreement dated as of September 27, 2016, as
amended by that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017, as amended by that certain Limited Waiver and Fourth
Amendment to Credit Agreement dated as of July 21, 2017 and as may be further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, certain Events of Default have occurred, are continuing or will result
under the Credit Agreement as a result of: (a) the Parent Borrower’s and the
other Loan Parties’ failure to comply with the financial statement covenant
contained in Section 5.1 of the Credit Agreement because of a “going concern”
qualification to the certification by the Parent Borrower’s auditor of the
audited financial statements of the Parent Borrower and its Subsidiaries for the
fiscal year ended December 31, 2016, which constitutes an Event of Default under
Section 8.2(a) of the Credit Agreement (the “2016 Audit Covenant Event of
Default”), (b) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended April 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “April EBITDA Event
of Default”), (c) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended June 30, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “June EBITDA Event
of Default”), (d) the Parent Borrower’s and the other Loan Parties’ failure to
comply with the financial covenant contained in Section 7.3 of the Credit
Agreement for the fiscal month ended July 31, 2017, which constitutes an Event
of Default under Section 8.2(a) of the Credit Agreement (the “July EBITDA Event
of Default” and collectively with the 2016 Audit Covenant Event of Default, the
April EBITDA Event of Default and the June EBITDA Event of Default, the “Current
Events of Default”) and (e) the Parent Borrower’s and the other Loan Parties’
expected failure to comply with the financial covenants contained in Section 7
of the Credit Agreement from the date hereof through the Waiver Deadline (as
defined below), which would constitute an Event of Default under
Section 8.2(a) of the Credit Agreement (the “Anticipated Event of Default” and
collectively with the Current Events of Default, the “Specified Events of
Default”);

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to (a) that
certain Limited Waiver dated as of March 29, 2017 whereby the Agent and the
Lenders agreed to waive the 2016 Audit Covenant Event of Default until May 15,
2017, (b) that certain Limited Waiver and Third Amendment to Credit Agreement
dated as of May 10, 2017 whereby the Agent and the Lenders agreed to (i) extend
the

 

--------------------------------------------------------------------------------


 

2016 Audit Covenant Event of Default waiver until July 17, 2017 and (ii) waive
the April EBITDA Event of Default until July 17, 2017, (c) that certain
Extension Agreement dated as of July 17, 2017 whereby the Agent and the Lenders
agreed to (i) extend the 2016 Audit Covenant Event of Default waiver until
July 24, 2017, (ii) extend the April EBITDA Event of Default waiver until
July 24, 2017, (iii) waive the June EBITDA Event of Default until July 24, 2017
and (iv) waive the July EBITDA Event of Default until July 24, 2017 and (d) that
certain Limited Waiver and Fourth Amendment to Credit Agreement dated as of
July 21, 2017 whereby the Agent and the Lenders agreed to (i) extend the 2016
Audit Covenant Event of Default waiver until August 31, 2017 (the “2016 Audit
Covenant Waiver Deadline”), (ii) extend the April EBITDA Event of Default waiver
until August 31, 2017 (the “April EBITDA Waiver Deadline”), (iii) extend the
June EBITDA Event of Default waiver until August 31, 2017 (the “June EBITDA
Waiver Deadline”) and (iv) extend the July EBITDA Event of Default waiver until
August 31, 2017 (the “July EBITDA Waiver Deadline”);

 

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) extend
the 2016 Audit Covenant Waiver Deadline until September 30, 2017, (b) extend the
April EBITDA Waiver Deadline until September 30, 2017, (c) extend the
June EBITDA Waiver Deadline until September 30, 2017, (d) extend the July EBITDA
Waiver Deadline until September 30, 2017, (e) waive the Anticipated Event of
Default until September 30, 2017, and (f) amend certain other provisions of the
Credit Agreement; and

 

WHEREAS, the Agent and the Lenders are willing to (a) provide the extension of
the 2016 Audit Covenant Waiver Deadline, (b) provide the extension of the
April EBITDA Waiver Deadline, (c) provide the extension of the June EBITDA
Waiver Deadline, (d) provide the extension of the July EBITDA Waiver Deadline,
(e) provide the waiver of the Anticipated Event of Default, and (f) make such
amendments to the Credit Agreement in accordance with and subject to the terms
and conditions set forth herein and in accordance with the applicable provisions
of the Intercreditor Agreement.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

LIMITED WAIVER

 

1.1          Waiver of Specified Events of Default.  Notwithstanding the
provisions of the Credit Agreement to the contrary, the Agent and the Lenders
hereby agree to extend the 2016 Audit Covenant Waiver Deadline, extend the
April EBITDA Waiver Deadline, extend the June EBITDA Waiver Deadline, extend the
July EBITDA Waiver Deadline and waive the Anticipated Event of Default until the
date (the “Waiver Deadline”) that is the earlier of (a) the occurrence and
continuation of a Default or Event of Default other than any Specified Event of
Default and (b) September 30, 2017.  On the date constituting the Waiver
Deadline, the Specified Events of Default will be reinstated as if the waiver
set forth above had never been provided and failure of the Parent Borrower to be
in compliance therewith shall constitute an immediate Event of Default.

 

1.2          Effectiveness of Limited Waiver.  This limited waiver shall be
effective only to the extent specifically set forth herein and shall not (a) be
construed as a waiver of any breach, Default or Event of Default other than as
specifically waived herein nor as a waiver of any breach, Default or Event of
Default of which the Lenders have not been informed by the Borrowers, (b) affect
the right of the Lenders to demand compliance by the Borrowers with all terms
and conditions of the Loan Documents, except as specifically modified or waived
by this Amendment, (c) be deemed a waiver of any transaction or future action on
the part of the Borrowers requiring the Lenders’ consent or approval under the
Loan

 

2

--------------------------------------------------------------------------------


 

Documents, or (d) except as waived hereby, be deemed or construed to be a waiver
or release of, or a limitation upon, the Lenders’ exercise of any rights or
remedies under the Credit Agreement or any other Loan Document, whether arising
as a consequence of any Default or Event of Default (other than a Specified
Event of Default) which may now exist or otherwise, all such rights and remedies
hereby being expressly reserved.

 

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

 

2.1          Amendment to Section 2.10(b).  Section 2.10(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

(b)           (i) To the extent the Borrowers make any payment or prepayment of
principal with respect to the Loans after the Fifth Amendment Effective Date
(including any prepayment pursuant to Section 2.4(d) or (e)), other than
regularly scheduled principal payments pursuant to Section 2.1(a) (excluding any
such principal payment on the Maturity Date), the Borrowers shall pay to the
Agent for the ratable account of each of the Lenders, a non-refundable fee in
the amount of 12.00% of the aggregate principal amount of all such Loans paid or
prepaid (the “Fifth Amendment Fee”).  Such Fifth Amendment Fee shall be due and
payable on the date of payment or prepayment (whether or not a Default or an
Event of Default exists and prior to and after acceleration of the Loans) and on
any date set forth in the last paragraph of Section 9.1.

 

2.2          Amendment to Section 7.3.  Section 7.3 is hereby amended and
restated in its entirety to read as follows:

 

7.3          Consolidated EBITDA.  Commencing with the fiscal month ending
September 30, 2017, Borrowers will have EBITDA, measured at the end of each
fiscal month for the twelve (12) months then ended, of at least $18,000,000.

 

2.3          Amendment to Section 9.1.  The final paragraph of Section 9.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

Without limiting the generality of Section 2.10(b), and notwithstanding anything
to the contrary in this Agreement or any Loan Document, it is understood and
agreed that if the Obligations are accelerated hereunder pursuant to this
Section 9.1, the Fifth Amendment Fee will be determined as of the date of
acceleration, will also be due and payable and will be treated and deemed as
though the applicable Loans were prepaid and the applicable Commitments were
terminated as of such date and shall constitute part of the Obligations for all
purposes herein.  The Fifth Amendment Fee shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FIFTH
AMENDMENT FEE IN CONNECTION WITH ANY SUCH ACCELERATION.  The Loan Parties
expressly agree that (i) the Fifth Amendment Fee is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Fifth Amendment Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Fifth Amendment Fee, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 9.1, (v) their agreement
to pay the Fifth Amendment Fee is a material inducement to the

 

3

--------------------------------------------------------------------------------


 

Lenders to make the Loans and to provide the waivers set forth in the Fifth
Amendment, and (vi) (A) the Fifth Amendment Fee represents a good faith,
reasonable estimate and calculation of the lost profits and damages of the
Lenders, (B) it would be impractical and extremely difficult to ascertain the
actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such payment or prepayment and (C) the Fifth Amendment Fee represents
liquidated damages and compensation for the costs of providing the waivers set
forth in the Fifth Amendment and making Loans and providing waivers pursuant to
that certain Limited Waiver and Third Amendment to Credit Agreement dated as of
May 10, 2017, that certain Limited Waiver and Fourth Amendment to Credit
Agreement dated as of July 21, 2017 and other agreements entered into by the
Loan Parties and the Required Lenders.

 

2.4          Amendment to Section 14.1(a)(iii).  Section 14.1(a)(iii) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(iii)          reduce the principal of, or the rate of interest on, any Loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders) but including the Fifth Amendment
Fee)),

 

2.5          New Definitions.  The following definitions are hereby added to
Schedule 1.1 to the Credit Agreement in the appropriate alphabetical order:

 

“Fifth Amendment” shall mean that certain Limited Waiver and Fifth Amendment to
Credit Agreement, dated as of August 31, 2017, by and among the Borrowers, the
Lenders and the Agent.

 

“Fifth Amendment Effective Date” shall mean August 31, 2017.

 

“Fifth Amendment Fee” has the meaning specified therefor in Section 2.10(b) of
the Agreement.

 

2.6          Amendment to Schedule 5.1.  Schedule 5.1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 5.1 hereto.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS

 

3.1          Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

(a)           Executed Amendment.  The Agent shall have received a copy of
(i) this Amendment duly executed by each of the Loan Parties, the Required
Lenders and the Agent and (ii) an amendment duly executed by each of the Loan
Parties, the Required Lenders (as defined in the ABL Credit Agreement) and the
ABL Agent in form and substance reasonably satisfactory to the Agent (it being
understood and agreed that the amendment to the ABL Credit Agreement attached as
Exhibit A hereto is in form and substance satisfactory to Agent).

 

(b)           Default.  After giving effect to this Amendment, no Default or
Event of Default shall exist.

 

4

--------------------------------------------------------------------------------


 

(c)           Representations and Warranties.  As of the Amendment Effective
Date, the representations and warranties of the Loan Parties contained in the
Credit Agreement and in the other Loan Documents shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are qualified or
modified by materiality in the text thereof).

 

(d)           Fees and Expenses.  The Agent shall have received from the Parent
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Parent Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

(e)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Agent and its counsel.

 

ARTICLE IV

MISCELLANEOUS

 

4.1          Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

4.2          Representations and Warranties of the Loan Parties.  Each of the
Loan Parties represents and warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article 4 of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date).

 

(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.

 

5

--------------------------------------------------------------------------------


 

(f)            The Loan Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Agent, for the benefit of the
Lenders, which security interests and Liens are perfected in accordance with the
terms of the Loan Documents and prior to all Liens other than Permitted Liens.

 

(g)           The Obligations are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

 

4.3          Reaffirmation of Obligations.  Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

 

4.4          Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

 

4.5          Expenses.  Each Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.

 

4.6          Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Agent, as is necessary to carry out the intent
of this Amendment.

 

4.7          Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

4.8          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

4.9          No Actions, Claims, Etc.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.

 

4.10        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

4.11        Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

4.12        General Release.  In consideration of the Agent’s and the Required
Lenders’ willingness to enter into this Amendment, each Loan Party hereby
releases and forever discharges the Agent, the Lenders and the Agent’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
members, partners, equityholders, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all

 

6

--------------------------------------------------------------------------------


 

claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Loan
Party may have or claim to have against any of the Bank Group in any way related
to or connected with the Loan Documents and the transactions contemplated
thereby.

 

4.13        Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. 
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Section 12 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWERS:

INVENTURE FOODS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

RADER FARMS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

INVENTURE — GA, INC. f/k/a FRESH FROZEN FOODS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

POORE BROTHERS-BLUFFTON, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

BOULDER NATURAL FOODS, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

LA COMETA PROPERTIES, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

BN FOODS, INC.,

 

a Colorado corporation

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

BSP AGENCY, LLC, a Delaware limited liability company, as Agent

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

 

 

 

 

PROVIDENCE DEBT FUND III LP,

 

as a Lender

 

 

 

By: Providence Debt Fund III GP L.P., its general partner

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

 

 

 

 

PROVIDENCE DEBT FUND III MASTER (NON-US) LP, as a Lender

 

 

 

By: Providence Debt Fund III GP L.P., its general partner

 

 

 

By: Providence Debt Fund III Ultimate GP Ltd., its general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

 

 

 

 

LANDMARK WALL SMA L.P., as a Lender

 

 

 

By: Landmark Wall SMA GP L.P., its general partner

 

 

 

By: Landmark Wall SMA GP, LLC, its general partner

 

 

 

By: Landmark Equity Advisors, L.L.C., its managing member

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BENEFIT STREET PARTNERS SMA-C LP,

 

as a Lender

 

 

 

By: Benefit Street Partners L.L.C., its investment advisor

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

 

 

 

 

BENEFIT STREET PARTNERS CAPITAL OPPORTUNITY FUND LP, as a Lender

 

 

 

By: Benefit Street Partners Capital Opportunity Fund GP L.P., its general
partner

 

 

 

By: Benefit Street Partners Capital Opportunity Fund Ultimate GP LLC, its
general partner

 

 

 

By:

/s/ Bryan Martoken

 

Name: Bryan Martoken

 

Title: Chief Financial Officer

 

SIGNATURE PAGE TO

LIMITED WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Financial Statements, Reports, Certificates

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

if an Event of Default has occurred and is continuing and in any event,
commencing with the fiscal month ending September 30, 2017, as soon as
available, but in any event within 15 days after the end of each month during
each of Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management,

 

(a)                                      a Compliance Certificate along with the
underlying calculations, including the calculations to arrive at EBITDA,

 

(b)                                      to the extent applicable, a calculation
of the Fixed Charge Coverage Ratio and the Total Leverage Ratio that is required
to be delivered under the Agreement, and

 

(c)                                       any compliance certificate delivered
under the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent Borrower’s fiscal years,

 

an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow and statement of shareholder’s equity covering Parent
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, prepared in accordance with GAAP as well as on an
internally-determined “mark-to-market” basis, together with a corresponding
discussion and analysis of results from management,

 

(a)             a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA to the extent applicable,

 

(b)                                      a calculation of the Fixed Charge
Coverage Ratio and Total Leverage Ratio that is required to be delivered under
the Agreement,

 

(c)                                       a certification of compliance with all
applicable United States Department of Agriculture and the Food and Drug
Administration rules and policies and rules and policies of any other
Governmental Authority relating to Food Security Laws, including, if requested
by Agent, a third-party expert certification audit or Food and Drug
Administration inspection of the Loan Parties quality system, and

 

(d)                                      any compliance certificate delivered
under the ABL Credit Agreement.

 

--------------------------------------------------------------------------------


 

as soon as available, but in any event within 90 days after the end of each of
Parent Borrower’s fiscal years,

 

(e)           consolidated and consolidating financial statements of Parent
Borrower and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with Article 7 of the Agreement (other than
any qualification or exception attributable solely to the occurrence of the
stated maturity of any Revolving Loans within 12 months after the date of such
opinion)), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management), as well as on an internally-determined
“mark-to-market” basis,

 

(f)                                        a Compliance Certificate along with
the underlying calculations, including the calculations to arrive at EBITDA to
the extent applicable,

 

(g)                                       a calculation of the Fixed Charge
Coverage Ratio and Total Leverage Ratio that is required to be delivered under
the Agreement, and

 

(h)                                      any compliance certificate delivered
under the ABL Credit Agreement.

 

 

 

as soon as available, but in any event within 15 days after the start of each of
Parent Borrower’s fiscal years, 

 

(i)            copies of Parent Borrower’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent,
exercising reasonable (from the perspective of a secured term-based lender)
business judgment, for the forthcoming 3 years, certified by the chief financial
officer of Parent Borrower as being such officer’s good faith estimate of the
financial performance of Parent Borrower during the period covered thereby.

 

 

 

if and when filed by Parent Borrower,

 

(j)              Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports (if any when requested by Agent),

 

(k)                                      any other filings made by Parent
Borrower with the SEC, and

 

(l)                                          any other information that is
provided by Parent Borrower to its shareholders generally.

 

 

 

promptly, but in any event within 5 days after any Loan Party has knowledge of
any event or condition that constitutes a Default or an Event of Default,

 

(m)                                  notice of such event or condition and a
statement of the curative action that the Borrowers propose to take with respect
thereto.

 

--------------------------------------------------------------------------------


 

promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent Borrower or any of its
Subsidiaries,

 

(n)             notice of all actions, suits, or proceedings brought by or
against Parent Borrower or any of its Subsidiaries before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Effect.

 

 

 

upon the request of Agent,

 

(o)           any other information reasonably requested relating to the
financial condition of Parent Borrower or its Subsidiaries.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[ABL AMENDMENT TO BE ATTACHED]

 

--------------------------------------------------------------------------------